Exhibit 10.1

 

 

THIRD AMENDMENT TO THE

SALARY CONTINUATION AGREEMENT

FOR

LAURA CLARK

 

THIS THIRD AMENDMENT (the “Amendment”) is adopted this September 21, 2020, by
and between Opportunity Bank of Montana, located in Helena Montana (the
“Employer”), and Laura Clark (the “Executive”).

 

The Employer and the Executive executed a Salary Continuation Agreement
effective as of November 1, 2014 (as amended, the “Agreement”). The Company and
the Executive now wish to increase the benefits provided to the Executive in the
Agreement.

 

NOW, THEREFORE, the Employer and the Executive adopt the following amendments to
the Agreement:

 

Section 2.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1     Normal Retirement Benefit. Upon Separation from Service on or after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit in
the amount shown on the table below in lieu of any other benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the month
following Separation from Service and continuing until the Executive’s death.

 

Executive’s age at Separation from Service

Annual Benefit

65

$12,872

66

$16,766

67

$21,398

68 or later

$26,500

 

Section 2.5 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.5     Death Prior to Commencement of Benefit Payments. In the event the
Executive dies prior to Separation from Service, the Employer shall pay the
Beneficiary an annual benefit in the amount of Twenty-Six Thousand Five Hundred
Dollars ($26,500) in lieu of any other benefit hereunder. The annual benefit
will be paid in equal monthly installments commencing the month following the
Executive’s death and continuing for fifteen (15) years.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have executed this Amendment as indicated below and as of the date
above:

 

 

Executive: Employer:

 

        /s/ Laura F. Clark   By: /s/ Peter J. Johnson Laura F. Clark     Peter
J. Johnson             Its: President/CEO

 

 

 